PHILLIPS, C. J.
We were in error in directing that as to the action for libel against the plaintiffs in error, the cause should be remanded to the District Court for further trial. Proof of actual malice was necessary to any liability on their part because of the libelous publication, and such was our holding on the original hearing. There was no such proof, and the trial court therefore properly instructed a verdict against the plaintiff there.
*366That judgment being correct, it is entitled here to be affirmed.
We would not be warranted in reversing a correct judgment to enable tbe losing party bere to adduce proof wbicb be should bave offered in tbe first instance. Harris v. Shafer, 86 Tex. 314, 23 S. W. 979, 24 S. W. 263.
Tbe motion for rebearing is accordingly granted to this extent, and as to tbe libel action against tbe plaintiffs in error tbe judgment of tbe Court of Civil Appeals is reversed and tbe judgment of tbe District Court is affirmed, our original judgment being otherwise unaltered.